DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7-10, 15-18, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teh et al. (U.S. 2014/0091445) hereafter Teh in view of Chang (U.S. 2006/0060963) hereafter Chang, cited in the record.
As to claims 1 and 17, Teh discloses an integrated circuit assembly and its method as shown in figures 1-2F, 5A-6B, comprising
(forming) first and second integrated circuit packages (100, figure 1 or package dies, figure 6), each comprising at least one integrated circuit device (102 or 610) having a first surface and an opposing second surface, wherein the first surface of the at least one integrated circuit device (610) is electrically attached to an electronic substrate (113, 218 or build-up layers (BBUL) in figure 6B), and wherein the second surface of the integrated circuit device (610) thermally contacts a heat spreader (510, 502 or 618, para-0042); and
(forming) a heat dissipation device (202, 204 or 604) having a first surface and an opposing second surface, wherein the heat spreader (618) of the first integrated circuit package (top package see figure 6B) is in thermal contact with the first surface of the heat dissipation device (604) and wherein the heat spreader (618) of the second integrated circuit package (bottom package) is in thermal contact with the second surface of the heat dissipation device (604).
Teh does not specifically disclose the heat dissipation device is a liquid cooling.
Chang teaches an IC package device (300) as shown in figure 3 comprising the heat dissipation device is a liquid cooling (335), para-0022-0024.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Chang employed in the assemblies of Teh in order to provide excellent of a fluid's high heat of vaporization, to achieve extremely efficient heat transfer. 
As to claim 9, Teh discloses an electronic system (800-figure 8, para-0050), as shown in figures 1-2, 5-6, and 8comprising:
a board (820, para-0053); and
an integrated circuit assembly (integrated heat spreader assemblies i.e. 810 or 812, para- 0050-0053) electrically attached to the board (820), wherein the integrated circuit assembly comprises:
first and second integrated circuit packages (100, figure 1 or package dies, figure 6), each comprising at least one integrated circuit device (102 or 610) having a first surface and an opposing second surface, wherein the first surface of the at least one integrated circuit device (610) is electrically attached to an electronic substrate (113, 218 or build-up layers (BBUL) in figure 6B), and wherein the second surface of the integrated circuit device (610) thermally contacts a heat spreader (618, para-0042); and
a heat dissipation device (202, 204 or 604) having a first surface and an opposing second surface, wherein the heat spreader (618) of the first integrated circuit package (top package see figure 6B) is in thermal contact with the first surface of the heat dissipation device (604) and wherein the heat spreader (618) of the second integrated circuit package (bottom package) is in thermal contact with the second surface of the heat dissipation device (604).
Teh does not specifically disclose the heat dissipation device is a liquid cooling.
Chang teaches an IC package device (300) as shown in figure 3 comprising the heat dissipation device is a liquid cooling (335), para-0022-0024.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Chang employed in the assemblies of Teh in order to provide excellent of a fluid's high heat of vaporization, to achieve extremely efficient heat transfer. 
As to claims 2, 10, and 18, Teh as modified by Chang, Chang teaches the liquid
cooling heat dissipation device (335, figure 3) comprises a cold plate in thermal contact with the heat spreader (618 of Teh) of the first integrated circuit package and the heat spreader (618 of The) of the second integrated circuit package, the cold plate comprising a fluid chamber therein.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Chang employed in the assemblies of Teh in order to provide excellent cooling and heat dissipation structure for the assembly.
As to claims 3, 11, and 19, Teh as modified by Chang teaches the liquid cooling heat dissipation device (335) comprises a heat pipe (see figure 3).

Claim(s) 4, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teh in view of Chang as applied to claims above, and further in view of Moden et al. (U.S. Patent 6,297,960) hereafter Moden.
Regarding claims 4, 12, and 20, Teh as modified by Chang discloses all of the limitation of claimed invention except for a securing mechanism having first and second plates connected by one or more rods, wherein the first and second integrated circuit packages are between the first and second plates.
Moden teaches ab apparatus as shown in figure 1 comprising a securing mechanism having first and second plates (50) connected by one or more rods (16), wherein the first and second integrated circuit packages (102, 104) are between the first and second plates (50).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Moden employed in the assemblies of The and Chang in order to provide excellent locking and heat dissipation structure for the assembly.

Claim(s) 7, 15, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teh in view of Chang as applied to claims above, and further in view of Chen et al. (U.S. 2016/0148902) hereafter Chen
Regarding claims 7, 15, and 23, The as modified by Chang discloses all of the limitations of claimed invention except for a third integrated circuit package in thermal contact with the first surface of the liquid cooling heat dissipation device; and a fourth integrated circuit package in thermal contact with the second surface of the liquid cooling heat dissipation device.
Chen teaches a thermally enhanced 3D system in packages (10) as shown in figures 1-2 comprising for a third integrated circuit package (12b) in thermal contact with the first surface of the heat dissipation device (32); and a fourth integrated circuit package (14b) in thermal contact with the second surface of the heat dissipation device (32).
 It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Chen employed in the assemblies of The and Chang in order to provide excellent cooling and heat dissipation structure for the package assembly.

Claim(s) 8, 16, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teh in view of Chang and Chen as applied to claims above, and further in view of Moden et al. (U.S. Patent 6,297,960) hereafter Moden.
Regarding claims 8, 16, and 22, Teh as modified by Chang and Chen discloses all of the limitation of claimed invention except for a securing mechanism having first and second plates connected by one or more rods, wherein the first and second integrated circuit packages are between the first and second plates.
Moden teaches ab apparatus as shown in figure 1 comprising a securing mechanism having first and second plates (50) connected by one or more rods (16), wherein the first and second integrated circuit packages (102, 104) are between the first and second plates (50).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Moden employed in the assemblies of The, Chang, and Chen in order to provide excellent locking, and heat dissipation structure for the assembly.

Claim(s) 5, 13, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teh in view of Chang and Moden as applied to claims above, and further in view of Johnson et al. (U.S. Patent 6,297,957) hereafter Johnson
Regarding claims 5, 13, and 21, Teh as modified by Chang and Moden discloses all of the limitations of claimed invention except for an electronic card, wherein the electronic substrate of the first integrated circuit package and the electronic substrate of the second integrated circuit package are electrically attached to the electronic card; and an electronic board, wherein the electronic card is electrically attached to the electronic board.
Johnson teaches an apparatus as shown in figures 1-5 comprising an electronic card (24), wherein the electronic substrate of the first integrated circuit package (22) and the electronic substrate of the second integrated circuit package (22) are electrically attached to the electronic card (24); and an electronic board (12), wherein the electronic card (24) is electrically attached to the electronic board (12 by the connector 40).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Johnson employed in the assemblies of Teh, Chang, and Moden in order to provide high density package structure.

Allowable Subject Matter
Claims 6, 14, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TUAN T DINH/Primary Examiner, Art Unit 2848